          Case 2:15-cr-00054-JCM-CWH Document 212
                                              214 Filed 12/30/20
                                                        01/04/21 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     ADAM FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd., S., Ste 1100
 4   702-388-6336
     adam.flake@usdoj.gov
 5   Attorneys for the United States

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                     )   Case No 2:15-cr-54-JCM
 9                                                 )
                    Plaintiff,                     )   Stipulation to Extend Time for
10                                                 )   Government’s Response to Defendant’s
            vs.                                    )   Compassionate Release Motion, ECF
11                                                 )   No. 207.
     CAMERON BELL,                                 )
12                                                 )
                    Defendant.                     )
13                                                 )

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United
15
     States Attorney Adam Flake, counsel for the United States of America; and Lisa
16
     Rasmussen, Esq., counsel for Cameron Bell, that the government’s response to Bell’s
17
     compassionate release motion (ECF No. 207) be extended by 7 days, to and including
18
     January 6, 2021.
19
     This stipulation is entered into for the following reasons:
20
            1.     Bell filed his compassionate release motion on December 23, 2020.
21
            2.     Pursuant to the District Court’s General Order Regarding such motions, the
22
     government’s response is currently due on December 30, 2020.
23

24
           Case 2:15-cr-00054-JCM-CWH Document 212
                                               214 Filed 12/30/20
                                                         01/04/21 Page 2 of 3




 1          3.     Bell has indicated to government counsel that he may file supplemental

 2   documents in support of his motion within the next week.

 3          4.     Government counsel handling this matter, who was assigned to prepare the

 4   government’s response today, will be out of the office part of this, and will need time to

 5   review Bell’s motion and records, and prepare and file the government’s response.

 6          5.     Bell’s counsel consents to this extension of time.

 7          DATED this 28th day of December, 2020.

 8
                                                         NICHOLAS A. TRUTANICH
 9                                                       United States Attorney

10   By:    s/Lisa Rasmussen                        By: s/ Adam Flake
            LISA RASMUSSEN                              ADAM FLAKE
11          Counsel for Cameron Bell                    Assistant United States Attorney
                                                        Counsel for the United States
12

13

14

15

16

17

18

19

20

21

22

23

24
                                                2
          Case 2:15-cr-00054-JCM-CWH Document 212
                                              214 Filed 12/30/20
                                                        01/04/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )   Case No 2:15-cr-54-JCM
                                                 )
 5                Plaintiff,                     )   (Proposed)
                                                 )
 6         vs.                                   )   ORDER
                                                 )
 7   CAMERON BELL,                               )
                                                 )
 8                Defendant.                     )
                                                 )
 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   compassionate release motion (ECF No. 207) be due on January 6, 2021.

13

14         DATED January
                 this ____ 4,
                           of 2021.
                              ________, 2020.

15

16
                                             ____________________________________
17                                           UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24
                                             3
